Citation Nr: 1017021	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  06-35 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to August 8, 2005, and 20 percent thereafter for 
residuals of a lumbar strain with degenerative joint disease.  

2.  Entitlement to an initial rating in excess of 10 percent 
for gastroesophageal reflux disease (GERD).  

3.  Entitlement to an increased rating in excess of 10 
percent for residuals, fracture, left distal fibula and 
medial malleolus.  

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the right ankle.  

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the rating decision, the RO granted service connection for 
lumbar strain with degenerative joint disease and GERD, and 
assigned both disabilities 10 percent evaluations, effective 
September 7, 2004.  The RO reopened the Veteran's claims of 
service connection for degenerative joint disease of the 
right ankle and tinnitus, but denied both claims on their 
merits, and continued the 10 percent disability evaluation 
for the Veteran's service-connected residuals, fracture, left 
distal fibula and medial malleolus.  

Regarding the Veteran's right ankle and tinnitus claims, in 
spite of the RO's determination, the Board must first 
determine if the claims were properly reopened, and only 
thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v, Principi, 26 5 F.3d 1366 (Fed. 
Cir. 2001).  The appellate issues are as listed on the title 
page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in the Veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in November 2006, 
the Veteran indicated that he wanted to have a Board hearing 
at the local RO.  However, upon review of the record, there 
is no indication that the Veteran has been scheduled for a 
travel board hearing.  Considerations of due process mandate 
that the Board may not proceed with review of the claim on 
appeal without affording the appellant an opportunity for the 
requested hearing.  Therefore, a remand is required for the 
scheduling of a Travel Board hearing.  See 38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2009).

In view of the foregoing, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

Schedule the Veteran for a Travel Board 
hearing at the RO in Waco, Texas.  The 
Veteran and his representative should be 
notified of the date and time of the 
hearing.  

The appellant need take no action unless otherwise informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


